Citation Nr: 0204113	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  00-24 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date prior to August 14, 1997 for 
the assignment of a 10 percent disability evaluation for 
tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from November 1944 to November 
1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Washington, DC (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  A rating decision dated February 1947 granted service 
connection for tinnitus, with a noncompensable evaluation, 
effective November 25, 1945.

3.  A rating decision dated September 1948 granted service 
connection for latent otitis media, with 20/20 hearing, 
bilaterally and added this disability to the existing 
disability of tinnitus, effective November 25, 1945.

4.  In March 1976, VA rating criteria for evaluating the 
severity of tinnitus were revised.

5.  On August 14, 1998, the veteran filed a claim for an 
increased disability evaluation for hearing loss and 
tinnitus.

6.  A rating decision dated February 2000 assigned a separate 
10 percent disability evaluation for tinnitus, effective from 
August 14, 1997.



CONCLUSION OF LAW

The criteria for an effective date prior to August 14, 1997 
for an increased disability evaluation for tinnitus have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.114, 3.400, 4.84b, Diagnostic 
Code 6260 (1977), 4.87, Diagnostic Code 6260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO's February 2000 
rating decision granting a 10 percent disability evaluation 
for tinnitus is incorrect.  More specifically, the veteran 
argues that the February 2000 rating decision, which assigned 
an effective date of August 14, 1997, is incorrect because he 
was entitled to a 10 percent disability evaluation for 
tinnitus in March 1976.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2001).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, the VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  See 38 U.S.C.A. §  5103A (West 
Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for an earlier effective date.  The 
Board concludes that discussions as contained in the initial 
rating decision and subsequent statement of the case, in 
addition to correspondence to the veteran, have provided him 
with sufficient information regarding the applicable 
regulations and the evidence necessary to substantiate his 
claim.  The Board finds, therefore, that such documents are 
essentially in compliance with VA's revised notice 
requirements.  The Board finds that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, and a report of a VA rating examination.  
The Board is not aware of any additional relevant evidence 
that is available in connection with the issue on appeal, and 
concludes that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Accordingly, the Board concludes that remanding the 
claim for additional development under the new statute and 
regulations is not necessary, and reviewing the claim without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101 (West 
1991); 38 C.F.R. § 3.151(a) (2001).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2001).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2001).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim."  38 C.F.R. § 3.155 (2001).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001) 
and 38 C.F.R. § 3.400 (2001).  Except as otherwise provided, 
the effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400.  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. § 3.114; 
see also 38 U.S.C.A. § 5110(g).

If a claimant requests review of his claim within one year 
from the effective date of a liberalizing regulation, 
benefits may be authorized from the effective date of the 
liberalizing provisions.  38 C.F.R. § 3.114(a)(1).  However, 
if a claimant requests review of his claim more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3).  The 
intent of these provisions was to compensate claimants who 
might have been unaware or less diligent in filing a claim 
for benefits that they were otherwise entitled to by 
enactment of liberalizing legislation.  See McCay v. Brown, 
106 F.3d 1577 (Fed. Cir. 1997).

Historically, a February 1947 rating decision granted the 
veteran service connection for tinnitus with scarring of the 
left eardrum and assigned a noncompensable disability 
evaluation.  In September 1948, service connection was 
granted for latent otitis media with bilateral 20/20 hearing 
and this disability was added to the existing service-
connected disability of tinnitus; the noncompensable 
disability evaluation was continued.  

No further claim for increased benefits for his ear condition 
was received from the veteran until 1998.  In August 1998, 
the veteran submitted a claim for an increased disability 
evaluation for his hearing loss and tinnitus, stating that 
his hearing loss had worsened and requesting a new 
audiological examination.  VA medical records were obtained, 
which showed that the veteran was fitted with hearing aids in 
May 1998.  A VA audiological examination was afforded to the 
veteran in October 1999, wherein the veteran reported a 
history of hearing loss and tinnitus after ammunition 
exploded on the firing range in January 1945.  In addition, 
the veteran reported that he had constant bilateral high-
pitched tinnitus and earaches.  The veteran stated that he 
took medication for his earaches and that the ringing was 
louder in the left ear.  Pure tone testing showed mild to 
severe sensorineural hearing loss bilaterally.  Immittance 
testing showed a right tympanogram with normal shape, 
compliance, and volume and a left tympanogram with large 
compliance and normal shape and volume.  The examiner noted 
that he did not review the claims file, but opined that it 
was at least as likely as not that the etiology of the 
tinnitus was the same as the etiology of the hearing loss.

In February 2000, the RO increased the veteran's tinnitus 
evaluation to 10 percent, effective August 14, 1997.  The RO 
based the increased evaluation on new regulations permitting 
a compensable evaluation for tinnitus secondary to acoustic 
trauma.  Effective March 10, 1976, VA regulations were 
revised to permit a compensable evaluation for tinnitus based 
on acoustic trauma etiology.  See 41 Fed. Reg. 11291, 11298 
(March 18, 1976).  Prior to that time, a compensable 
evaluation was only provided for tinnitus due to head injury 
or concussion.  In addition, the RO noted that a June 10, 
1999 change in the regulations allowed for a 10 percent 
disability evaluation where there is simply "recurrent" 
tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2001).  
According to the RO, the veteran was entitled to a 10 percent 
disability evaluation under the March 10, 1976 regulations 
because the veteran has constant high-pitched ringing in his 
ears, recurrent since 1945, which the examiner had opined was 
related to acoustic trauma.  The RO also noted that the 
effective date was August 14, 1997 because the veteran's 
claim for an increase was not received until August 14, 1998.

In this case, the Board finds that the effective date of 
August 14, 1997 is correct and that the veteran is not 
entitled to an increased evaluation with the same effective 
date as the March 10, 1976 revision of the regulations.  The 
pertinent regulations do not provide for an effective date 
earlier than the one presently assigned.  In this regard, the 
regulations with regard to tinnitus were liberalized in March 
1976, to include tinnitus resulting from acoustic trauma, in 
addition to a head trauma or concussion.  Because the veteran 
applied for an increased rating for tinnitus more than one 
year after the effective date of the law or VA issue, 
benefits may only be authorized for one year prior to the 
date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  
The Board is cognizant of the veteran's arguments that he was 
unaware that he could be compensated for tinnitus at the time 
that the pertinent regulation was revised in 1976 mainly due 
to the fact that he worked primarily overseas.  However, 
because he did not submit a tinnitus claim within one year of 
the regulation change in March 1976, the date of the 
liberalizing law is not for application for an effective date 
for the 10 percent disability award for tinnitus.  The RO 
correctly set the effective date one year prior to receipt of 
the claim.  There is no statutory authority to authorize an 
effective date earlier than August 14, 1997.  In other words, 
the intent of 38 C.F.R. § 3.114(a)(3) was to afford the 
veteran an extra year of compensation; there is no statutory 
authority to authorize an effective date prior to that time 
in cases such as the one on appeal.  The fact that the 
veteran met the criteria for a compensable evaluation for 
tinnitus prior to August 14, 1997, does not change the fact 
that he did not file his claim within one year of the 
liberalizing law.  Because there was no claim filed prior to 
August 14, 1998, the earliest effective date is one year 
prior to the receipt of his claim for increase, rather than 
his separation from active duty or the date of the 
liberalizing law.  Thus, the Board finds that the criteria 
for entitlement to an effective date earlier than August 14, 
1997 for the award of a 10 percent disability evaluation for 
tinnitus have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 
3.114, 3.400.

The Board notes that although the veteran argues that VA had 
a duty to notify him of the liberalizing change in the law so 
that he could submit a claim, the United States Court of 
Appeals for Veterans Claims (Court) has determined that such 
a duty does not exist where there is no clear indication that 
the statute was enacted with an intent to impose on the 
Secretary a duty to notify potential beneficiaries of the new 
law.  See Wells v. Principi, 3 Vet. App. 307, 309 (1992).  
Therefore, because there is no clear indication in the change 
to 38 C.F.R. Part 4, as reported in 41 FR 11298, March 18, 
1976, that Congress intended to create a duty to notify 
potential beneficiaries of the change in law, the Board holds 
that no such duty was created by that law.  Further, although 
VA does have a duty to notify veterans of their apparent 
eligibility for benefits, this duty does not establish a 
basis for a retroactive effective date.  38 U.S.C.A. § 7722 
(West 1991 & Supp. 2001).  VA Office of General Counsel has 
determined that VA does not have any authority, apart from 
the Secretary's section 503(a) equitable authority, to permit 
a retroactive award on the basis of VA's failure to provide 
notice under 38 U.S.C.A. § 7722.  VAOPGCPREC 17-95.  Thus, 
the Board would have no legal authority to remedy any breach 
of the duty to notify under 38 U.S.C.A. § 7722, even if such 
a breach were established.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to an 
earlier effective date for a compensable disability 
evaluation for tinnitus. 


ORDER

A 10 percent disability evaluation for tinnitus prior to 
August 14, 1997 is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

